Citation Nr: 1644758	
Decision Date: 11/29/16    Archive Date: 12/09/16

DOCKET NO.  15-24 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for purposes of eligibility for Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Arif Syed, Counsel



INTRODUCTION

The Veteran served on active duty from March 1967 to November 1972.  He died in June 2006.  The appellant was the Veteran's spouse at the time of his death.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 decision by the Milwaukee, Wisconsin Regional Office (RO) and Pension Management Center, which found that the appellant was not the Veteran's surviving spouse for purposes of VA dependency and indemnity compensation (DIC) benefits.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The appellant and Veteran were married in August 2005.  There were no earlier valid marriages for VA purposes between the appellant and the Veteran. 

2.  The Veteran died in June 2006, less than one year following his marriage to the appellant. 

3.  Common law marriage is not recognized in the State of Missouri.


CONCLUSION OF LAW

The criteria for entitlement to recognition as the Veteran's surviving spouse are not met.  38 U.S.C.A. §§ 101, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.50, 3.52, 3.53, 3.54, 3.102 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  With regard to the claim on appeal, a January 2013 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

All available records regarding the marriage of the appellant and Veteran, as well as the allegations of a tribal marriage, have been associated with the claims file, as well as lay statements regarding the relationship.  Additionally, various medical records referring to the relationship are part of the claims folder.  38 U.S.C.A. 
§ 5103A, 38 C.F.R. § 3.159.  

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims folder, nor has the appellant contended such.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Analysis

The appellant, the widow of the veteran, seeks eligibility for DIC benefits.  She states that she should qualify for such benefits based solely upon her marriage by ceremony to the Veteran.  She and her representative have asserted that adequate evidence has been submitted that substantiates that she was married to the Veteran in a Native American tribal ceremony much earlier than one year prior to the Veteran's death.

Benefits may be paid to the surviving spouse of a veteran if certain requirements are met.  38 U.S.C.A. §§ 1304, 1310, 1311, 1318, 1541.  A "surviving spouse" is a person who was the spouse of a veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse) and who has not remarried or (in cases not involving remarriage) has not since the death of the veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3); 38 C.F.R. 
§§ 3.50, 3.53.

DIC benefits may be paid to a surviving spouse who was married to the veteran: (1) One year prior to the veteran's death, or (2) For any period of time if a child was born of the marriage, or was born to them before the marriage, or (3) For Vietnam era veterans, if the marriage occurred before May 8, 1985.  38 U.S.C.A. § 1304 (West 2014); 38 C.F.R. § 3.54(c) (2015).

Regulations allow VA to accept an otherwise invalid attempt at marriage as valid if the marriage occurred more than one year prior to the veteran's death or if a child resulted from the marriage; the claimant was unaware of the legal impediment to the marriage; the claimant and veteran cohabitated continuously from the date of marriage until death (except for periods where separation was due to the misconduct of the veteran); and there is no claim by a legal surviving spouse.  38 C.F.R. § 3.52.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In the present case, no evidence has been presented to show, nor has it ever been contended, that the appellant and the Veteran ever had a child together.  In addition, the Veteran and the appellant were not married before May 8, 1985.  Further, it is not disputed that the appellant married the Veteran by ceremony in August 2005, less than one year before his death in June 2006.  In substantiation of their marriage by ceremony on that date, there is of record a Certificate of Marriage from the State of Missouri documenting the date of marriage of the appellant and the Veteran in August 2005.  

However, it is the appellant's primary contention that in addition to the August 2005 marriage, she was married to the Veteran in a Native American tribal ceremony much earlier than one year prior to the Veteran's death.  Specifically, she contends that the Native American tribal ceremony was in May 1995 by Chief P.S. of the AhNiYvWiYa tribal people.  In support of her claim, Chief P.S. submitted a sworn affidavit dated September 2012 averring that the appellant and Veteran were married in a tribal ceremony in May 1995, and that the ceremony is "not recorded in State Records but are legitimate marriages in the Religion and traditions of the AhNiYvWiYa as well as most Native American cultures."  He further reported in a statement dated January 2013 that the wedding was "real" and that the appellant and Veteran always presented themselves as husband and wife.  Moreover, S.C. and K.B. submitted statements dated January 2013 which support the appellant's report of the tribal ceremony in May 1995.  Therefore, the appellant argues that VA should recognize her marriage to the Veteran from May 1995.  

The Board acknowledges the appellant's contention that her May 1995 ceremony performed by Chief P.S. was a marriage for VA purposes as well as the statements submitted by Chief P.S., S.C., and K.B. in support of the appellant's claim.  However, the Board finds that the evidence of record outweighs these contentions.  Although the Board acknowledges that three of the four requirements for a deemed valid marriage are met, the appellant has not established that she was without knowledge to the legal impediment to the marriage.

The Board further finds that the evidence of record is quite clear that the Veteran did not in fact believe himself to be actually married since 1995.  In this regard, as discussed above, the appellant and Veteran received a Certificate of Marriage from the State of Missouri in August 2005.  Also, there is a January 2006 Declaration of Status of Dependents submitted by the Veteran to VA prior to his death that lists August 2005 as the date of his marriage to the appellant.  Moreover, a VA treatment record dated October 2005 notes the Veteran's marital status as "married for about two weeks."  Similarly, a September 2005 treatment record notes the Veteran's report that he had just married the appellant.  Indeed, prior to August 2005, the Veteran had not referred to the Veteran as his wife but rather his "significant other."  The Board also notes that in a July 2005 statement by the Veteran's representative, the appellant was referred to as his "live-in girlfriend," and in a statement dated July 2005, the appellant only noted that she had been together with the Veteran for 16 years and did not use the Veteran's last name as her last name or refer to herself as his wife.  Additionally, in a claim for VA benefits dated February 1999, the Veteran listed his marital status as "divorced," and under the section listing his previous marriages, the appellant's name is not documented.  

Also, regarding the alleged tribal marriage conducted by Chief P.S. in May 1995, the Board notes that development pertaining to the validity of tribal marriages has been taken by the RO pursuant to M21-1, III.iii.5.D.1.a.  See March 2013 Memorandum.  The Board further notes that there is nothing in the record suggesting the Veteran was a Native American.  The submitted documents do not allege that the Veteran and appellant lived on a reservation at the time of the marriage.  Moreover, Chief P.S. noted that he lived in New Mexico in 1995 and was merely visiting Missouri at the time of the alleged ceremony.  Also, the "AhNiYvWiYa tribal people" is not a federally recognized Native American tribe, but rather a legal corporation registered in the State of Missouri and first incorporated in 2002.  It is registered as a 501(c)(3) nonprofit organization with the IRS.  In this regard, the Board notes that the letterhead from Chief P.S. indicates "AhNiYvWiYa inc."  There is no indication in the record that "AhNiYvWiYa inc." and Chief P.S. were recognized by the State of Missouri to perform marriage ceremonies in 1995 which was 7 years before the incorporation of AhNiYvWiYa inc.  

Additionally, to the extent that the appellant alleges a common law marriage to the Veteran, the Board notes that common law marriages are "null and void" in Missouri.  Mo. Ann. Stat. § 451.040 (effective July 2, 2014).  

Based upon the foregoing analysis, the Board finds that the preponderance of the evidence is against a finding that the appellant had been married to the Veteran for the one year period prior to his death.  After a thorough review of all the evidence under the pertinent law and regulations, the Board concludes that there is no provision that could permit a grant of these benefits based on the evidence in this case as it relates to the issue of whether the appellant's marriage to the Veteran could have entitled her to DIC benefits.  Consequently, the Board concludes that the appellant's eligibility for DIC benefits is not warranted. 


ORDER

Entitlement to recognition as the Veteran's surviving spouse for purposes of eligibility for VA benefits is denied.

____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


